TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00247-CV




Ava Vercher, Appellant

v.

Walter Mortgage Company, Appellee





FROM THE COUNTY COURT AT LAW OF BURNET COUNTY
NO. C2953, HONORABLE WILLIAM R. SAVAGE, JUDGE PRESIDING




O R D E R


                        This appeal was abated on September 16, 2005, because appellant Ava Vercher filed
for bankruptcy protection (United States Bankruptcy Court, W.D. Texas, chapter 13, case number
05-15276).  Accordingly, her appeal was stayed.  See 11 U.S.C. § 362; Tex. R. App. P. 8; Vercher
v. Walter Mortgage Co., No. 03-05-00247-CV, slip op. (Tex. App.—Austin Sept. 16, 2005)
(interlocutory mem. op.).  The bankruptcy court has now lifted the stay to allow appellee Walter
Mortgage Company to continue with its eviction proceeding pursuant to its judgment in the forcible
entry and detainer action that is the subject of this appeal.  Accordingly, we reinstate the appeal.  We
have previously denied appellant’s motion to lower supersedeas bond and ordered appellant to post 
supersedeas by August 31, 2005.  The trial court was authorized to issue a writ of possession at any
time after that date.  We denied appellant’s motion to re-consider her request to lower supersedeas. 
The County Clerk’s office notified us that appellant did not post a supersedeas bond.  Accordingly,
appellee Walter Mortgage and the trial court are free to continue to execute the underlying order
granting possession to Walter Mortgage pursuant to the bankruptcy court’s lift of stay.
 
 
                                                                                                                                                             
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed:   October 6, 2005